Citation Nr: 1115104	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.
 

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his active service.

2.  The Veteran's tinnitus was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by frequent in-service unprotected exposure to aircraft noise while performing his duties as a security guard on the flight line in Vietnam, as well as his exposure to combat/gunfire noise while serving in Vietnam.  See July 2009 VA examination report, Veteran's March 2009 statement, and Veteran's May 2010 substantive appeal.  The Veteran has also reported having a continuity of symptomatology since service.  See Veteran's February 2009 claim, March 2009 statement, and August 2009 notice of disagreement.  Additionally, the Veteran has reported that, following separation from service, he had no significant occupational noise exposure in his occupations.  Finally, the Board notes that the Veteran's DD-214 confirms that his military occupational specialty (MOS) was as an air policeman in the U.S. Air Force.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of evidence of treatment for hearing loss or tinnitus.  Significantly, however, these records show that, at the time of his separation audiological examination in September 1966, he did have some bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (stating that "the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  In this regard, the Board highlights that, because the Veteran's separation audiological examination was administered prior to October 31, 1967, when the service departments adopted International Standard Organization (ISO) units, the audiological findings must be converted from American Standards Association (ASA) units to the ISO standard.  Following conversion, the results of the Veteran's September 1966 separation audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
25
LEFT
20
15
15
15
30

As such, because the results of the Veteran's separation audiological examination reveal that his puretone threshold at 4000 Hertz was above 20 decibels bilaterally, these results show that he had some bilateral hearing loss when he was discharged from service.  See id. 

Post-service, in March 2009, the Veteran reported that he had recently undergone private treatment for his hearing loss and had been told that he needed hearing aids; however, he also indicated that records from this treatment were unavailable.  

In July 2009, the Veteran was afforded a formal VA audiological examination.  At the outset of the examination report, the examiner indicated that he had reviewed the Veteran's claims file.  Additionally, the examiner noted the Veteran's reports that he had military noise exposure to gunfire and aircraft noise while working on the flight line as a military police officer, and that he had no significant post-service occupational noise exposure.  The examiner also noted the Veteran's report that his tinnitus had a gradual onset while in service, and that he now experienced constant tinnitus.  Audiological testing conducted at that time confirmed bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Based on these results, the examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in his right ear, mild to moderate sensorineural hearing loss in his left ear, and bilateral tinnitus.  The examiner then went on to report that, due to a lack of evidence, he could not form an opinion regarding the etiology of the Veteran's tinnitus.  In this regard, the examiner noted that the Veteran's separation audiogram indicated that he had normal hearing bilaterally at that time, and the Veteran's service treatment records failed to show complaints of tinnitus during service.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hearing loss and tinnitus were caused by his in-service noise exposure.  In this regard, the Board notes that the Veteran is competent to report that he experienced frequent and significant noise exposure during service while working on the flight line.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Similarly, the Veteran is competent to report that he first began experiencing difficulty hearing and ringing in his ears following his in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his exposure to noise during service.  His records are internally consistent, and it is facially plausible that he had significant exposure to aircraft and flight line noise during service, especially given his MOS as an air policeman in the U.S. Air Force.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  
  
The Board acknowledges the July 2009 VA examiner's conclusion that, due to a lack of evidence, he could not form an opinion regarding the etiology of the Veteran's tinnitus.  In this regard, the Board also acknowledges that the examiner provided a rationale for his inability to provide an opinion, noting that the Veteran's service treatment records showed that he had normal hearing upon separation from service and failed to show complaints of tinnitus during service.  Significantly, however, insofar as the July 2009 VA examiner failed to provide a clear statement as to the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds his opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, the Board points out that, contrary to the examiner's statement that the Veteran had normal hearing upon discharge from service, as discussed above, the Veteran's September 1966 separation examination reveals that the Veteran did, in fact, have some hearing loss at that time.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's hearing loss cannot be reasonably disassociated from his noise exposure during service.  As such, he meets all of the elements required for service connection.  As demonstrated by the July 2009 audiological examination results, he currently has hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, at his July 2009 VA examination, he Veteran was diagnosed with tinnitus.  Further, the Veteran has consistently reported the incidents in service that caused these conditions, as is evidenced by his March 2009 statement, his May 2010 substantive appeal, and the July 2009 VA examination report, and which is further bolstered by his MOS as an air policeman.  Moreover, the medical and lay evidence of record demonstrates that the Veteran's bilateral hearing and tinnitus first manifested during service and has persisted since.  See September 1966 separation examination report and Veteran's February 2009 claim, March 2009 statement, and August 2009 notice of disagreement.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


